United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10296
                        Conference Calendar



LENNIE JOHN,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden,
Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-99-A
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Lennie John, federal prisoner No. 05055-088, is serving a

180-month sentence for conspiracy to possess with intent to

distribute cocaine.   John has appealed the district court’s

dismissal of his 28 U.S.C. § 2241 petition challenging the method

used by the Bureau of Prisons (“BOP”) to compute the good time

credit against his sentence authorized by 18 U.S.C. § 3624(b).

     John contends that the BOP formula reduces his sentence by

only 47 days of good time credit for each year served, rather

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10296
                                 -2-

than the 54 days of credit specified in 18 U.S.C. § 3624(b).

John argues that, although he is statutorily entitled to 810 days

of credit against his sentence for good behavior, he will receive

only 682 days of sentence credit under the BOP formula.

     Regardless whether John’s sentence is computed on the basis

of the BOP’s interpretation of 18 U.S.C. § 3624(b) or his own,

John’s release is not imminent.   In light of the “temporally

distant and speculative nature of [John’s] claim,” he has failed

to establish an “immediate injury” that would be redressed by the

relief that he seeks.    Sample v. Morrison, 406 F.3d 310, 312 (5th

Cir. 2005).   Accordingly, we conclude that John’s 28 U.S.C.

§ 2241 petition is not ripe for review and dismiss the appeal for

lack of subject matter jurisdiction.

     APPEAL DISMISSED.